Title: William J. Coffee to Thomas Jefferson, 5 January 1820
From: Coffee, William John
To: Jefferson, Thomas


					
						
							Honoured Sir
							
								new York
								5th Jan 1820
							
						
						After having promised to see you in person and to undertake the management of one of your Cisterns in Nov last, I Can Scarcely tell what to Say in extenuation unless it is to beg parton pardon if I have given any disappointment; the fact is, time has so Slipped thro’ my fingers in a manner I cannot well account for, and untill the present moment, I have not had the Satisfaction of informing you that I have at last finishd my Labours, with regard to those models in terra Cotta which your taste in the fine Arts has done me the Honour to patronize; they are on the 23–Decr Shipped on board the Schooner Rising States, & Consigned to Captain Peyton to whom I must beg your goodness to write that they may be carefully conveyed to monticello. I must also take the liberty of requesting you to Inform mr Randolph and Mrs Bankhead as to the tenor of this letter; & untill I have the Pleasure of Seeing you which I hope will be very Soon, be pleased to Accept my best wishes.
						
							Sr. I am Respectfully Yours
							
								William J: Coffee
							
						
					
					
						
							
								NB 
								In One of the Cases are two Busts of mr Jefferson Randolph, one of which I have the Pleasure of requesting mrs Randolphs Acceptance
							
						
					
				